NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10536

                Plaintiff-Appellee,             D.C. No. 2:05-cr-00383-MCE

 v.
                                                MEMORANDUM*
FRANCISCO MIGUEL ANGEL NAJERA-
GORDILLO, a.k.a. Miguel Angel Gonzalez,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Francisco Miguel Angel Najera-Gordillo appeals from the district court’s

order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291. We review discretionary denials of

sentence reduction motions for abuse of discretion, see United States v. Chaney,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
581 F.3d 1123, 1125 (9th Cir. 2009), and we affirm.

      It is undisputed that Najera-Gordillo is statutorily eligible for a sentence

reduction under Amendment 782 to the Guidelines. The district court concluded,

however, that a reduction was not warranted in this case. Najera-Gordillo contends

that the court abused its discretion in reaching this conclusion because a lower

sentence would be sufficient to satisfy all of the relevant sentencing factors. The

district court did not abuse its discretion in denying Najera-Gordillo’s motion in

light of the totality of the circumstances, including Najera-Gordillo’s significant

prison disciplinary record, his long and violent criminal history and career offender

status, his failure to be deterred, and the danger he poses to the public. See

U.S.S.G. § 1B1.10 cmt n.1(B); United States v. Dunn, 728 F.3d 1151, 1159-60 (9th

Cir. 2013).

      We decline to consider issues raised for the first time in Najera-Gordillo’s

reply brief. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.




                                          2                                      17-10536